DIETZ, Judge.
This case comes before us on remand from the North Carolina Supreme Court to reconsider our previous decision in light of the Supreme Court's decision in State v. Brice , --- N.C. ----, 806 S.E.2d 32 (2017).
On remand, this Court entered an order inviting the parties to submit supplemental briefing addressing Brice 's impact on this appeal. The State submitted a supplemental brief asserting that "this case is materially indistinguishable from Brice , the decision there is controlling," and under Brice there is no error in the trial court's judgment.
Whitehead did not submit a supplemental brief. We interpret Whitehead's decision not to submit a supplemental brief as a concession that there are no non-frivolous arguments to distinguish this case from Brice . Having reviewed the record on our own initiative, we agree. Accordingly, under Brice , we find no error in the trial court's judgment.
NO ERROR.
Report per Rule 30(e).
Chief Judge McGEE and Judge TYSON concur.